Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 1 of 6 PageID 339



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MATTHEW COOPER,

           Plaintiff,

v.                                 Case No:   2:18-cv-675-FtM-29MRM

ASST. WARDEN PATRICK MURPHY,
et al.,

           Defendants.


MATTHEW COOPER,

           Plaintiff,

v.                                 Case No:   2:19-cv-236-FtM-29NPM

LORI NORWOOD, Asst. Warden
Prog., et al.,
          Defendants.



                                   ORDER

      This matter comes before the Court on Plaintiff's duplicative

pleadings titled “General Witness Affidavit & Complaint, Emergency

Temp. Injunction” liberally construed as motions for a temporary

restraining order filed on June 2, 2020 in case no. 2:18-cv-675

(Doc. #51) and in case no. 2:19-cv-236 (Doc. #29). 1          The motions



      1Plaintiff mailed one motion to the Court with both case
numbers listed at the top.     Plaintiff is required to file a
separate motion with the case caption and case number for each
case.   In the future the Clerk will docket a motion listing
multiple cases only in the first-listed case number.
Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 2 of 6 PageID 340



are identical so the Court will address both motions herein.                      In

case no. 2:18-cv-675, Defendants Patrick Murphy, S. Pesona and S.

Bowden filed a response to Plaintiff’s motion (Doc. #56) and attach

an affidavit to support their response (Doc. #56-1).

      To the extent discernable, Plaintiff, who is incarcerated in

the Florida Department of Corrections (DOC), claims Sgt. Sandra

Hannah, Lori Norwood, Sgt. Scudera, Mrs. Jackson, Ms. Roberts, OIC

McMannus, K. Strube, T. Gjerde, St. Watson, Sgt. Myers, Officer

Kiekenapp,      Officer    Sanchez,       Officer   Johnson,     Officer      Davis,

Officer Anthapolis, Officer S. Wicker and Centurion Health Care

providers are threatening him and his witnesses with violence and

bodily   harm.    (Doc.    #51,     at    1-2).      Plaintiff    alleges       these

individuals are involved in a conspiracy to harass and intimidate

Plaintiff and have falsified report or engaged in a cover up of

the “unjustifiable use-of-force incidents” against him and other

inmates. (Id. at 2). Plaintiff also claims officials have directed

medical personnel not to renew or refill Plaintiff’s medications

and   delayed     providing       him    medical    services.    (Id.    at     3-4).

Plaintiff    claims   he    has    been    threatened   “over    25     times   with

retaliatory transfers” and allegedly was “kicked out” of the

canteen line on October 28, 2019 by Sergeant Watson for “no reason”

while Captain Gjerde watched. (Id. at 8, 10). Plaintiff surmises

the action was done for retaliation because he filed a grievance.

(Id.).    The motion is rife with vague or conclusory allegations



                                         - 2 -
Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 3 of 6 PageID 341



that Plaintiff is in imminent danger or will suffer irreparable

harm, including death.         See generally (Doc. 51).         As relief,

Plaintiff seeks a temporary restraining order to prevent him “from

being exposed to imminent danger and foul play” and “a mandatory

federal and state investigation on all defendants.”            (Id. at 10).

       None of the individuals alleged to have committed any acts

are defendants in case no. 2:18-cv-675.           However, Sandra Hannah,

Lori    Norwood,   Sgt.   Scudera,    Mrs.   Jackson,   Ms.   Roberts,   OIC

McMannus, K. Strube, T. Gjerde, St. Watson, Sgt. Myers, Officer

Kiekenapp,    Officer     Sanchez,    Officer   Johnson,    Officer   Davis,

Officer Anthapolis, Officer S. Wicker and Centurion Health Care

are defendants in case no. 2:19-cv-236.         Plaintiff’s complaint in

that case has not been served.         Defendants’ response in case no.

2:18-cv-675 attaches Lieutenant James Conner’s affidavit.             Conner

is employed at DeSoto Correctional Institution where Plaintiff is

incarcerated.      (Doc. #56-1).     Conner is not a defendant in either

case no. 2:18-cv-675 or case no. 2:19-cv-236.              Conner states he

met with Plaintiff to discuss Plaintiff’s concerns and his claim

he was in “imminent harm” as raised in his motion.             (Doc. #56-1,

¶ 3).     Plaintiff told Conner that “he does not believe his life

is in imminent danger” and he “made no allegations of physical

abuse.”    (Id., ¶ 4).      Plaintiff did “vent about the issues” he

raised but “left the office in good spirits.”           (Id., ¶ 5).

       Because a temporary restraining order is an extraordinary



                                     - 3 -
Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 4 of 6 PageID 342



remedy, the movant              must establish the following four criterion:

(1)    a    substantial         likelihood    of    success     on    the     merits,    (2)

irreparable injury if the relief is not granted, (3) the issuance

of     an    injunction         would   not     substantially         harm      the    other

litigant(s), and (4) the injunction is not adverse to the public

interest.         Long v. Sec’y, Dep’t of Corrs., 924 F.3d 1171, 1176

(11th Cir. 2019); see also Fed. R. Civ. P. 65(b).                      The same factors

govern the issuance of a preliminary injunction.                            See Swain v.

Junior, No. 20-11622-C, 2020 WL 2161317, at *3 (11th Cir. May 5,

2020) (citing Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247

(11th Cir.            2016)).     Recognizing      that   such       requests    “are    not

uncommon         in    federal     court     and    sometimes        involve     decisions

affecting life and death,” such relief may not be granted “unless

the [movant] establishes the substantial likelihood of success

criterion.”           Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

1226 (11th Cir. 2005).             The Eleventh Circuit has held that issuing

a temporary restraining order “is the exception rather than the

rule.”       Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)

(quoting Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th

Cir. 1975)).

       The motion contains no allegations directed to defendants in

case       no.    2:18-cv-675.          Thus,      injunctive        relief     is    wholly

inappropriate for that action.                  See Logan v. Chestnut, 3:08-CV-

993-J-12JRK, 2010 WL 11469936, at *2 (M.D. Fla. Feb. 26, 2010)



                                           - 4 -
Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 5 of 6 PageID 343



(noting injunctive relief is not available to enjoin individuals

who are not a party to the case).             To the extent Plaintiff’s

allegations are directed at defendants in case no. 2:19-cv-236,

Plaintiff has not complied with the requirements of either Fed. R.

Civ. P. 65(b) or M.D. Fla. R. 4.05.          Plaintiff has not set forth

any facts from which the Court can make a reasoned decision as to

whether security should be posted, nor has Plaintiff submitted a

proposed form of order.      Fed. R. Civ. P. 65(b), (d).       Further, the

motion contains no specific facts to demonstrate Plaintiff is being

threatened with an irreparable injury. And Lieutenant Conner’s

affidavit refutes Plaintiff’s generalized claims he is in imminent

danger.    The remaining allegations are speculative or stem from

past incidents. The Eleventh Circuit has “emphasized on many

occasions, the asserted irreparable injury ‘must be neither remote

nor speculative, but actual and imminent.’”          Sieael v. LePore, 234

F.3d    1163,   1176–77   (11th   Cir.     2000)   (per   curiam)   (quoting

Northeastern Fla. Chapter of the Ass'n of Gen. Contractors v. Citv

of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)).             Finally,

Plaintiff has not addressed, yet alone established, the four

prerequisites     mandated   by   the    Eleventh    Circuit   to   warrant

preliminary injunctive relief.       Parker v. State Bd. of Pardons &

Paroles, 275 F.3d 1032, 1034-35 (11th Cir.) (per curiam), cert.

denied, 534 U.S. 1072 (2001).

       Accordingly, it is hereby



                                   - 5 -
Case 2:18-cv-00675-JES-MRM Document 59 Filed 08/03/20 Page 6 of 6 PageID 344



      ORDERED:

      Plaintiff’s motions for temporary restraining order in case

no. 2:18-cv-675 (Doc. #51) and case no. 2:19-cv-236 (Doc. #29) are

DENIED.

      DONE and ORDERED at Fort Myers, Florida, this          3rd    day of

August 2020.




SA: FTMP-1
Copies:
Counsel of Record




                                   - 6 -
